OFFICE        OF     THE   ATTORNEY      GENERAL   OF   TEXAS
                                          AUSTIN




Yr.      I.   F.   foanin(r
county        Auditor
Hardlo        county
icounts., Tenr




                                                     te ~&'tiOiF~tiOIl b
                                                    rtriot bond8 188ued ma4
                                                  lob8, vhrro only a par-
                                                  oh bOBe# i88u.d bar. bern
                                                at.    highway8 or tlb stat.


                                      f   Januarr 18, 1987, Er. wotor w. Boulein,
                      -ml,     iB H~B80   t0 a SOQUO8t tX'OQ
                      Of AoOOUBtaBt 0f th0 Board Of cOUBty aBe
                   tOdMOB, ade~OO~d an Opinion t0 hill VhiOh,
                   WON th qUWtiOll 8et Out iB r'our tit&Or,
a oopr of vhioh OpiBiOB i8 tBOb8&       W8 hare 08rdUll~ r*OOB-
8idCWi tbt OpiBi0~ Sod bar8 OOBOiUdOe that th# 8-W        OOB-
talned therain 18 oorreot, and we are, thareioro,   ldOp tiB it 6
a8 tb. OpiaiOB Of thi8 dep--tr
                   a    fOtU    1Ott.W YOU 8tatO a8 fO11Ov8;
              aHovtvtr,in rltv         of the prorl8lon8 OS Roust
       nil1   NO.   888,    48pdOit11f      th0 188t      8tBtMlO@     Oi
       Sto.   7 thartof,       wt rtlt that the         intention
                                                        true
       ai th0 AOt ha8 not bean            aooOzwll#hmd. Th0 par-
       t-ionof 940. 7 rrrbrrae   to read8 a8 folla~rr
       *And ln no trmt    8ha11 8ald Board be authorized
       t0 888UIW iB 4X0688 Oi tht btitBOt   dU4 OB tht
       bone8 for th raid bridge oonstruotion at tha
       tfftotlrt dttt of thi8 Act'*.

               Seotlon 7, to which you rtrer,              oontclns two rather
1rngtU       paragraph8, and the quotation which you bare Utbd in
your    lttttr     I8 the &8t ttntenat           la thb 84COEd pregrap,h               &
s8CtiOB      7.    Upon a readlag      or Ssotlon 7 ue find th3 t rartr-
tB04    18 Ipad to bond8 htretorort i8aUbd                 br BEligstiOn           dhtriot8
of thi8 State,         whloh mturb on or bfttr Jantmry 1, 19=, a& in-
rofar     a8 tht amount8 0r aamt wtr8 i88Ute                  or    the proorter there-
of aetuallr expended in the conatruotlon of bridges aoross any
rtrtalc    or ttrbams or any other Wtttl’Wty8upm highmy                             which
oon8tltutt and tOmpri84 a part oi tlm 8pstcm OS de8igIattd
stat4     hl&hvay8 On September 17, 1932, ttO.,                     t&$8   prOVi8iOB
tr0att only of navigation district bOLld8,and war 0m0tbe                                 into
lav a8 StotIon8 8a and 6b of the Acts oi 1937, lrortg-fifthLtg-
18lature, paga t77, Chapter 146, SeOtlOn 1, uhioh va8 rlntlly
87prOltd       OB April 14, 1937,       aBd btoaw         4ffbOtite        AUgUtt     1,   1937.
Thl8 bar, *B think, I8 inttndtd                 t0 prmit        the C8zUIEQtIOB0s'
bOBd8 188Utd by ~Vi@,iOB               diStriOt8      tOr the p.IrpOsa Of COB-
rtruoting bridge8 on State ettigmte highnap                              and, c8 suoh,
8tand8 a8 an 4Zot~tiOn           to tbc gQNWd.           prOti8iOli8       Or th0 Act
rhloh oonttnipls       tt  bnly the arsumption OS bond8 i8bUtd                     by ooun-
 tib8   or defined       road district8       iOr the OOE3tl’UotiOll            Of road8
or bridgtr       .  At think the last rentanct of wragraph two of
8tCtiOB      7 -8     ineerts4 in ttl?Aot ror tha UQO84                      or olarlS]r-
 ing the intention of the Leglsleturt, and !t 1s our further
 eonoluslon that tha zanner            of calculating State FartloIp8tlon8,
 ir adopted by the Board, 1s in liar with this deolfiratlon.

              There I8 no doubt but that 8uoh a prootdurcrwould aad
dot8   work    IO=  iBtqUalitit8; howtvtr,Wt art BOt Oallte UpOB t0
Mr. S. F. Jtmlng8,            page #3




lottrprtt        th8 Itar at it     should   haro been written,       aad vt
tiU8t   t88WaO     that   th0 Ltgi8lttUrt      wt8   8Mrt of the intquali-
tit8 that mi&t   follow a8 a rtSUlt               of the 8JSttE adopted.
or ntOt8tit;lthere mot bsrt    beta a pbLO8 0s be&mlng    and
in tb Wf8dOE Of the Ltsid.tI~t      th0 iaBgU&ge US&   ~0 ENst
eonoludt, wa8 adri8tdlf PIed,    and It la GUToplnloa that
the OOn8tl-UOtiOnpleaad on thi8 language by 33. Bouldln, in
tht opl~lon lddre8tte to hzr. 8. R. GordoB, f8 the cornet
iBttrpl'ttttiOB.


                                                     Your8 very truly
                                             AT’l’C~Ff      f2~TEw.L OF 'EXhS


                                             ?&d---b              ‘h----
                                                         Clsrenct E. Crcwt
                                                                Jaels tant
cc-8
Enol.